Citation Nr: 1110617	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  99-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastritis. 


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to May 1955.  

This appeal is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board of Veterans' Appeals (Board) denied the Veteran's claim for service connection for gastritis in November 2002.  The Veteran appealed that determination and in February 2005, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2002 decision and remanded it to cure certain deficiencies.  The Board again denied the Veteran's claim in a February 2006 decision; the Veteran appealed that determination, and in January 2008, the Court vacated and remanded the case to the Board for adjudication consistent with that decision.  The Veteran's claim is now properly before the Board for adjudication consistent with the Court's Order. 


FINDINGS OF FACT

The Veteran's gastritis, which was first diagnosed many years after service, was not developed, incurred, or first manifested in-service.  


CONCLUSION OF LAW

Gastritis was not incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA provided the Veteran the forms necessary to prosecute a claim for VA benefits in July 1955. 38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.150(a) (2010).  The RO provided the Veteran forms explaining his appellate rights regarding adverse adjudication.  To prosecute the claim at issue, no other form is required.

A February 2002 letter from VA notified the Veteran of information and evidence necessary to substantiate his claim for service connection for gastritis.  It informed him of his right to VA assistance in obtaining evidence and of the forms such assistance could take, and of his and VA's respective burdens in producing information and evidence. 38 C.F.R. § 3.159(b) (2010).  The letter was not sent prior to the initial adjudication of his claim.  It did not explicitly advise him to submit evidence currently in his possession.  The letter did advise him several times of his ultimate responsibility for the production of evidence.  VA issued a comprehensive supplemental statement of the case in April 2002 comprising a list of the evidence obtained to date and the laws and regulations pertinent to this claim. In consideration of the Veteran's arguments as presented through counsel, including to the Court, it appears he has actual knowledge of all aspects of due process and of the substantive elements of proving his claim.  He has suffered no prejudice because formal notice post-dated the initial adjudication of his claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In the instant case, the Veteran was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

VA has obtained all of the evidence of which it has had notice, except for evidence the Veteran has reported is unavailable. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  This claim has evolved from prior claims not now at issue, but which required development of evidence pertinent to this claim.  He has been afforded multiple VA examinations and several VHA opinions have been sought.  The Veteran exercised his right to provide certain evidence, and he reported in statements of April 1997 and January 1999 that the evidence of record was sufficient to grant his claims, and that certain evidence was unobtainable.  The RO has obtained all pertinent VA medical records.  As of a September 2008 statement, the Veteran has informed VA that the record for decision is complete. There is no failure to obtain evidence of which VA must notify the Veteran. 38 C.F.R. § 3.159(e) (2010).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that his gastrointestinal (GI) symptoms recorded during and after service from 1955 to the present demonstrate continuity of symptomatology for both chronic gastritis (confirmed by VA endoscopy in March 1996), and irritable bowel syndrome (IBS).  He is presently service-connected for service connection for IBS/diverticulitis (claimed as gastroenteritis) pursuant to a June 1999 rating decision.  Nevertheless, he maintains that, because his gastritis symptoms overlap with, and are indistinguishable from his service-connected IBS, he is entitled to service connection for gastritis as well. 

Procedural History 

The Board has briefly outlined the early procedural history of this case in the Introduction portion of this decision above.  More recently, in February 2005, the Court vacated a November 2002 decision wherein the Board denied service connection for gastritis.  The Court reasoned that the Board erroneously relied on VA medical opinions that failed to adequately address the relationship between the in-service diagnosis of gastroenteritis and the subsequent diagnosis of chronic gastritis.  Accordingly, upon remand, the Board requested a VAH opinion which was obtained in October 2005.  Based upon the evidence then of record, including the VHA opinion, the Board again denied the Veteran's claim for service connection for gastritis based on its finding that the gastritis was not contracted or developed while in-service.  See BVA Decision, February 2006, p. 2.  

The Veteran appealed that determination, and in January 2008, the Court vacated and remanded the case to the Board for adjudication consistent with that decision.  See CAVC Memorandum Decision, January 2008.  In particular, the Court stated that the Board erred in relying on an October 2005 VHA opinion because such opinion failed to address the Veteran's in-service diagnosis of acute gastroenteritis.  Accordingly, in March 2010, the Board again requested a specialist's medical opinion (VHA) to address, inter alia, the probability of a link between the current gastritis and the gastroenteritis symptoms noted in-service and the likelihood that chronic gastritis had its onset during military service.  See VHA Request, March 2010, pp. 3-4.  That opinion was obtained in May 2010 and is discussed at length below.  See VHA Opinion, May 2010, Dr. Brown, M.D.

Service Connection 

To establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that incurrence in service may be presumed. See 38 U.S.C.A. §§ 1112, 1337 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Gastritis is not one of the diseases defined by statute as chronic and presumed service connected if shown to have been 10 percent disabling within a specified time after separation. See 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Consequently, proof of service connection of current gastritis cannot rely on a presumption of service connection.  Service connection must be established by other evidence demonstrating that it is at least as likely as not that the Veteran incurred or aggravated gastritis in service.

The Court has addressed the subject of service connection on many occasions. "Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury." See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the Veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Factual Background and Analysis 

Again, the Veteran asserts that his GI conditions, namely IBS and gastritis, are co-existent and that both conditions should be service-connected as one disability because the symptoms presented do not provide a basis to distinguish one from the other. 

The Veteran and VA agree that gastritis is a distinct pathology from gastroenteritis. Both rely upon the same literature, which is of record, to distinguish gastritis as a distinct pathology.  There is no controversy whether gastritis is the same condition as his service-connected IBS/diverticulosis.  Rather, he asserts that he should be separately service-connected for gastritis, because even though it could not be rated separately from his IBS due to the rule against pyramiding, gastritis can be rated higher. See 38 C.F.R. § 4.14 (2010); see also 38 C.F.R. § 4.114, Diagnostic Codes 7307 and 7319 (2010).  

The Veteran's service treatment records (STRs) show that he was treated for vomiting and abdominal cramping, and diagnosed with gastroenteritis in March 1954.  The STRs do not contain a diagnosis of gastritis.  

Following service, the Veteran was treated in private hospitals for numerous gastrointestinal complaints.  Briefly, private treatment dated from 1956 to 2001, show diagnoses for gastroenteritis in September 1956 and March 1957; acute viral enteritis in 1958; acute diverticulitis of the colon in August 1962; gastroenteritis in 1966; diverticulitis and diverticulosis in April 1967; and gastritis in August 1968 and March 1969.  There were no further diagnoses of gastritis until August 1991, at which time Dr. Bowlus diagnosed "chronic gastritis, stable." 

In April 1996, the Veteran had an upper GI series with Barium swallow and esophagogastroduodenoscopy (EDG) examination, with biopsy.  The EGD examiner observed bile in the stomach and the biopsy confirmed chronic inflammation of the gastric mucous membrane.  The diagnosis was gastritis.  Notably, this is the first gastritis diagnosis of record that was confirmed by EGD with biopsy.   

Other private treatment records from 1968 to 2001 show continued treatment for other GI disabilities, including resolving diverticular disease in June 1984; irritable colon syndrome in August 1988; acute gastroenteritis in may 1990;IBS, significant component of anxiety, in January 1993; diverticulitis in February 1993; irritable colon syndrome in March 1993; IBS in July 1995 and February 1999; diverticulitis and bile reflux gastritis in November 1999; and diverticulitis, IBS, and small sliding hiatal hernia in April 2001.  

The first question for consideration in evaluating a service connection claim is whether the competent evidence demonstrates a current disability.  In the present case, the record makes clear that the Veteran carries a diagnosis of gastritis.  Based on such evidence, the Board finds a current disability and the first element of a service connection claim is therefore satisfied.

With respect to the next element of service connection, that of in-service incurrence, the Board again notes that service connection may be granted when a disease manifests itself during service, but is not identified until later, if there is a showing of continuity of related symptomatology after discharge and medical evidence relating the current condition to that symptomatology.  See Savage, supra.  

In light of the Veteran's undisputed GI symptomatology in-service and continuing after service, the appropriate question here is whether the symptoms of gastritis first manifested in-service, but were not identified as such until later.  

In this case, numerous medical opinions of record weigh in favor of concluding that the Veteran's in-service GI symptomatology and diagnosis of acute gastroenteritis were more likely related to his service-connected IBS than to any current chronic gastritis condition.  In so finding, the Board will discuss the salient points of the case, both historical and present, in the discussion and analysis below.  

The Veteran underwent a VA examination February 1999 and was, in pertinent part, diagnosed with IBS and diverticulosis; gastritis was not among those conditions diagnosed.  The examiner opined that the then-current symptoms were the same as those recorded in-service in 1954, and that it was as likely as not that the symptoms recorded at that time represented the onset of the currently diagnosed IBS with diverticulosis.  

Other private and VA medical evidence from this time period consists of a November 1999 treatment record showing a diagnosis of bile reflux gastritis, and a March 2002 VA outpatient note showing a history of gastritis.  Neither medical report comments upon the etiology, or inception of gastritis; nor do the reports otherwise relate the onset of gastritis to service.  

In November 2002 the Board denied the Veteran's claim, relying, in part, on the February 1999 VA opinion.  In its February 2005 decision, the Court determined that the February 1999 VA opinion was inadequate because the examiner did not account for the Veteran's numerous diagnoses of gastritis over a lengthy period of time; nor did she discuss the question of a possible nexus between gastritis and the symptoms shown in-service.  Additionally, the examiner failed to discuss the differences between gastroenteritis, diverticulosis, gastritis, and IBS even thought the Veteran has been diagnosed with all of these conditions, some during service and others after service.  The Court also determined that a subsequent VA examination of the Veteran in February 2001 offered no additional insight into the aforementioned issues.  

Thus, upon remand, the Board asked for a medical opinion (VHA) to address the following unanswered questions: 

(a) Is there a less than, equal to, or greater than a 50 percent probability of a link between the Veteran's gastritis and the symptoms that arose during service? 

(b) A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Specifically, discuss the differences between gastroenteritis, diverticulosis, gastritis, and IBS sufficiently for a lay reader to understand the reasons for the answer to question (a) in light of the diagnosis of all of those conditions on numerous occasions during and after his time in service.  

In an October 2005 VHA opinion, Dr. Bond, (Chief, Gastroenterology Section, Minneapolis VA Medical Center, Professor Medicine, University of Minnesota), responded, in pertinent part: "There is less than a 50 percent probability of a link between [the Veteran's] subsequent diagnoses of gastritis and the symptoms of [IBS] and diverticulosis that arose in service."  He also delineated the etiological and symptomatic differences between IBS, diverticulosis, and gastritis.  

In February 2006, the Board denied the Veteran's claim for service connection for gastritis, and in doing so, relied on Dr. Bond's VHA as a basis for its determination.  In January 2008, upon vacating the Board's February 2006 decision, the Court concluded that Dr. Bond's VHA opinion was inadequate because he "inexplicably failed to discuss [the Veteran's] in-service gastroenteritis as specifically requested by the Board in accordance with the Court's February 2005 remand."   

Thus, in accordance with the Court's January 2008 remand, the Board subsequently requested a VHA medical opinion from a specialist in gastroenterology.  The Board posed the following questions: 

(a) Is there less than, equal to or greater than a 50 percent probability of a link between any current gastritis and the gastroenteritis symptoms that were noted in-service?

(b) A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Discussion relevant to the various gastrointestinal diagnoses of record should include categorization in terms of the disorders which are best identified as acute, self limited (i.e., acute and transitory) and those which are properly identified as being chronic.  Additionally, please address the following questions: (1) Is "gastritis" or "gastroenteritis" a diagnosis rendered at different times and in different circumstances by different physicians indicative of a specific chronic gastrointestinal entity, or is it a medical term which is merely descriptive of current, acute gastrointestinal symptomatology; and (2) has the Veteran ever been found to have endoscopic pathology that would be diagnostic of chronic hypertrophic gastritis or chronic atrophic gastritis?  If your answer to question (2) is affirmative as to current diagnostic evidence of chronic gastritis, what is the likelihood (likely, as likely as not, or unlikely) that chronic gastritis had its clinical onset during military service in the 1950's.  

In May 2010, Dr. Brown, M.D., Assistant Professor of Medicine, University of Arkansas for Medical Sciences, responded to the questions outlined above.  As to the issue of a possible link between in-service gastroenteritis symptoms and any current gastritis, Dr. Brown opined that there was "much less than a 50 % probability of a relationship."  He analogized acute gastroenteritis to the common cold, noting that the number of post-service related acute gastroenteritis episodes did not seem as significant.  

As to question (b) outlined above, briefly, Dr. Brown stated that acute gastroenteritis, gastroenteritis, acute viral enteritis, and acute diverticulitis are self-limited conditions (i.e., acute and transitory), while diverticulitis and IBS are chronic conditions.  With respect to gastritis, Dr. Brown noted that any diagnosis of gastritis, in the absence of endoscopy, with or without biopsy is not technically accurate.  He also noted that an inflamed stomach might prompt an endoscopist to list the diagnosis of "gastritis," but a mucosal biopsy would be required to distinguish between acute, chronic active, and chronic gastritis.  

Dr. Brown further noted that while it was not possible to say when the Veteran's gastritis originated, it did not become a "chronic" condition until March 1996, at which point an EDG with biopsy confirmed "non-specific chronic inflammation."  He stated that such findings did not qualify as chronic hypertrophic gastritis or chronic atrophic gastritis.  

Finally, Dr. Brown opined that the most likely diagnosis of a chronic condition present throughout the Veteran's history was IBS, which could explain nearly all of the symptoms he has experienced over the years.  While noting that it was "remotely" possible that the Veteran may have had a chronic gastritis during service, he opined that there was "less than a 50 % likelihood" that this was the case.  He further concluded that it was "highly likely that IBS is and always has been the only clinically relevant condition for this patient."

The May 2010 VHA opinion discussed immediately above, taken in conjunction with the February 1999 VA examiner's opinion and the October 2005 VHA opinion, compels the Board to conclude that the Veteran's chronic gastritis, which was first identified (in 1968) and clinically diagnosed (by EDG with biopsy in 1996) many years after service, did not manifest in-service.  Indeed, these medical opinions weigh in favor of concluding that it is the Veteran's IBS with diverticulitis, not gastritis, which has the continuity of symptomatology with the condition noted and diagnosed as acute gastroenteritis in-service.  This was most recently confirmed per the May 2010 VHA opinion by Dr. Brown, a specialist in the field of gastroenterology.  Again, he concluded that the likelihood of a relationship between the in-service gastroenteritis symptoms and the current gastritis was less than 50 percent.  In so finding, he noted that the service-connected IBS could account for nearly all the Veteran's continuous GI symptomatology; moreover, he opined that it was highly likely that the IBS is, and always has been, the only clinically relevant condition.  

Given Dr. Brown's credentials, and his detailed review of the entire claims file, his opinion is deemed to be highly probative.  Moreover, earlier opinions from a VA examiner in February 1999 and a VHA medical specialist in October 2005, also found, respectively, that (1) the in-service GI symptoms were as likely as not early manifestations of IBS with diverticulosis, and (2) it was less likely than not that there was a link between the gastritis and the symptoms of IBS and diverticulosis that arose during service.  The Board acknowledges that these opinions were deemed insufficient by the Court in 2005 and 2008, but only to the extent that they failed to address whether there was a link between the in-service symptoms/diagnosis of acute gastroenteritis and the current gastritis.  However, the May 2010 VHA opinion obtained by the Board in response to the Court's remand unequivocally addresses and answers this issue.  Indeed, Dr. Brown found that there was much less than a 50 percent probability of a relationship between the gastroenteritis symptoms in-service and current gastritis.  There are no medical opinions to the contrary of record.  Indeed, no medical practitioner who has treated the Veteran or reviewed his medical records has opined that there is a link between the gastritis and the condition/symptoms noted in-service.  

In reaching its conclusion, the Board has also not overlooked the Veteran's and his representative's written statements, the claimant's statements to VA examiners, or the personal hearing testimony. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Indeed, the Board acknowledges the Veteran's assertions that his in-service GI symptoms are essentially indistinguishable from those attributed to the service-connected IBS and that the symptoms he experienced in-service, and continuously thereafter, were also early manifestations of the later-diagnosed gastritis.  The Board does not dispute that continuity of GI symptomatology has been established here.  However, as explained above, the in-service GI symptoms have been attributed to the service-connected IBS with diverticulosis, and no other medical link or nexus has been established between the gastroenteritis diagnosed in-service and the later-diagnosed gastritis.  In this regard, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities. Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than the Veteran's lay assertions.

In sum, the preponderance of the evidence is against a finding that chronic gastritis was incurred in-service, or that it first manifested in-service, but was not identified as such until later.  Rather, the preponderance of the evidence shows that the Veteran had GI symptoms noted in-service, and that those conditions were IBS and diverticulosis, and that the continuity of symptomatology that he has experienced has been associated with IBS and diverticulosis, not gastritis.  The opinions of the February 1999 VA examiner and the October 2005 VHA specialist are consistent with each other to the extent that they both attribute the in-service symptoms to IBS and diverticulitis only.  The May 2010 VHA opinion supplements these conclusions in finding that the in-service gastroenteritis symptoms (and diagnosis) are not related to any current gastritis.  These opinions, taken together with the fact that the Veteran was not diagnosed with gastritis until many years after service, is against a finding that a gastritis disability first diagnosed after service was incurred, or first manifested in-service.  38 C.F.R. § 3.303(d)(2010).  


ORDER

Entitlement to service connection for gastritis is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


